Citation Nr: 0215951	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  02-08 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for Behcet's syndrome, on appeal from the initial grant of 
service connection.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Nashville, Tennessee.  


REMAND

A VA letter, dated September 16, 2002, advised the veteran 
that his case was being certified to the Board.  In the 
substantive appeal, the veteran requested a hearing at the 
Board and such a hearing was scheduled for January 2003.  In 
a letter from the veteran's physician, received at the Board 
on October 23, 2002, the physician indicated that due to the 
veteran's medical condition it was impossible for the veteran 
to travel to Washington, D.C., for a hearing.  The physician 
requested that a hearing be held in closer proximity to where 
the veteran lives.  The physician's letter indicates that it 
was prepared on behalf of the veteran.  

Since the veteran is shown to be medically unable to attend 
the scheduled hearing at the Board in Washington, D.C., 
continuing to schedule him for such a hearing would serve no 
purpose.  Additionally, the veteran is currently 
unrepresented at the Board.  Accordingly, the Board will 
accept the physician's letter as a valid request for a 
hearing at the RO.  Since this request for a hearing was 
received within 90 days of certification and transfer of this 
case to the Board, the request was timely.  38 C.F.R. 
§ 20.1304(a) (2001).  Therefore, prior to appellate 
consideration of this appeal, the case will be returned to 
the RO to schedule a hearing before a member of the Board.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO. All correspondences 
pertaining to this matter should be 
associated with the claims folder.

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The veteran need take no action until so 
informed.  The purposes of this REMAND are to schedule a 
hearing and to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



